DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 14-20

Allowable Subject Matter
Claims 7-9, 13, 21 are allowed.

The following is the reason for allowance of claim 7, pertinent arts alone or in combination disclose:  a metal cap layer formed on a surface of said MTJ stack; a patterned metal hardmask layer on a surface of said cap layer; and  a low-sticking coefficient metal film encapsulating a top surface and sidewall surfaces of said patterned hardmask layer, said  low-sticking coefficient metal film is a low-sticking coefficient metal having a low-sticking coefficient value of less than 0.2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al (US Pub No. 20170033282), Aggarwal et al (US Patent No. 10461251), Annuziata et al (US Pub No. 20170148976), Tan et al (US Pub No. 20160308112).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/            Examiner, Art Unit 2895